January 4, 2008 Securities and Exchange Commission Washington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for the following Registrants and we reported on the 2003 and 2004 financial statements of the Registrants, on the dates indicated. Registrant Date of Auditors Report PDC-2003-A Limited Partnership April 15, 2005 PDC-2003-B Limited Partnership April 19, 2005 PDC-2003-C Limited Partnership April 19, 2005 PDC-2003-D Limited Partnership April 19, 2005 We were previously principal accountants for the following Registrants and we reported on the 2004 financial statements of the Registrants, on the dates indicated. Registrant Date of Auditors Report PDC-2004-B Limited Partnership April 15, 2005 PDC-2004-C Limited Partnership April 15, 2005 PDC-2004-D Limited Partnership April 19, 2005 We were previously principal accountants for the following Registrants and we reported on the 2005 financial statements of the Registrants, on the dates indicated. Registrant Date of Auditors Report PDC-2005-A Limited Partnership July 20, 2006 PDC-2005-B Limited Partnership July 20, 2006 Rockies Region Private Limited Partnership April 27, 2006 We were previously principal accountants for the PDC-2004-A Limited Partnership and we reported on the 2004 and 2005 financial statements on November 22, 2006. On December 28, 2007, we were dismissed. We have read the Registrants' statements included under Item 4.01(a) of its Form 8-K dated January 4, 2008, and we agree with such statements, except that we are not in a position to agree or disagree with the Registrants' statements that the decision to change accountants was recommended by Petroleum Development Corporation (“PDC”), the managing general partner of the Registrants, and approved by the audit committee of the board of directors of PDC. Very truly yours, /s/ KPMG LLP KPMG LLP
